Wilson, Judge:
This appeal for reappraisement has been submitted for decision upon the following stipulation:
It is stipulated and agreed by counsel, for the respective parties hereto, subject to the approval of the court, that at the time of exportation of the merchandise *383invoiced on the first and second consular invoices herein, and Case Nos. 4295, 4296, 4297 and 4298, as fil angora 50 %, such or similar merchandise was freely offered for sale to all purchasers in the principal markets of the country from which exported, in the usual wholesale quantities and in the ordinary course of trade, for exportation to the United States, at $23.15 per kilo packed, less charges marked X on the consular invoices.
It is further stipulated and agreed that there was no higher foreign value, as defined in Section 402 (c) of the Tariff Act of 1930, as amended, for the merchandise such or similar to that involved herein at the time of exportation thereof.
It is further stipulated and agreed that this case is limited to the first and second invoices and that this ease is hereby submitted for decision on the foregoing stipulation.
On the agreed facts I find the export value, as that value is defined in section 402 (d) of the Tariff Act of 1930, to he the proper basis for the determination of the value of the merchandise invoiced on .the first and second consular invoices herein, and case Nos. 4295, 4296,
4297, and 4298, as fil angora 50 per centum, and that such value was $23.15 per kilo packed, less charges marked X on the consular invoices. Insofar as the appeal relates to all other merchandise, it is dismissed.
Judgment will be entered accordingly.